829 F.2d 35Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Peter KINARD, Jr., Plaintiff-Appellant,v.UNITED STATES POSTAL SERVICE; Fred Crenshaw, Superintendentof Operation, Defendant-Appellee.
No. 87-2032
United States Court of Appeals, Fourth Circuit.
Submitted July 31, 1987.Decided August 25, 1987.

Peter Kinard, Jr., appellant pro se.
James D. McCoy, III, Office of the United States Attorney, William T. Alvis, Office of Postal Rates and Mailing Rules, for appellees.
Before WIDENER, K.K. HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal from that court's order dismissing the 42 U.S.C. Sec. 2000e-16(c) complaint for failure to exhaust administrative remedies is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Kinard v. United States Postal Service, C/A No. 86-1195 (D.S.C., Feb. 11, 1987).


2
AFFIRMED.